                                                                              Plaintiffs' Exhibit 10
4/11/2020                                     Probate Court 30-10
                      Case 1:20-cv-01624-SCJ Document       | CherokeeFiled
                                                                      County,04/26/20
                                                                             Georgia  Page 1 of 4


                                   Home          I Need To...   Departments      Tax Payers    Court System



        PLEASE NOTE                         Contact Us

        All county buildings are closed to the public e ective 3/18 - 4/30

        Exception is that courts of the Blue Ridge Judicial Circuit, Cherokee County, continue to hear essential
        matters. Court sessions remain open to the public.


                                      Probate Court
        Please see the press release on our COVID-19 web page and continue to visit that page for the latest
        updates.

        close this warning




https://www.cherokeega.com/Probate-Court/                                                                          1/4
                                                                              Plaintiffs' Exhibit 10
4/11/2020                                     Probate Court 30-10
                      Case 1:20-cv-01624-SCJ Document       | CherokeeFiled
                                                                      County,04/26/20
                                                                             Georgia  Page 2 of 4




                                                     Keith Wood
                                                    Probate Judge
                                                    (678) 493-6160


                                                Forms and Documents


                                                 Contact Department


                                                   Send Us An Email




                                            GA Probate Court Standard Forms




                                               Marriage And Estate Search




                                                   Marriage Licenses




                                                Temporary Guardianship




https://www.cherokeega.com/Probate-Court/                                                              2/4
                                                                             Plaintiffs' Exhibit 10
4/11/2020                                     Probate Court 30-10
                      Case 1:20-cv-01624-SCJ Document       | CherokeeFiled
                                                                      County,04/26/20
                                                                             Georgia  Page 3 of 4
                                                 Weapons Carry License FAQ




                                                   Weapons Carry Licenses




                       NOTICE TO THE PUBLIC

                       On March 14, 2020, Georgia Supreme Court Chief Justice Harold D. Melton
                       issued an order Declaring a state-wide judicial emergency order based on
                       the Coronavirus/ COVID-19 pandemic. An order entered on April 6, 2020
                       extends this period through May 13, 2020.

                       This order, in part, limits court operations to only those matters which are
                       deemed essential.

                       The public should avoid coming to the Probate Court o ces during the
                       period of time covered by this Justice Melton's order. However, the Court
                       recognizes that some types of proceedings are essential to be handled on
                       an emergency basis. In order to continue meeting the needs of the citizens
                       of this county and taking into consideration the nature of the current
                       pandemic, the following shall apply during the pendency of the judicial
                       emergency:

                       ESSENTIAL MATTERS

                       The following matters are deemed essential and shall be processed as a
                       normal course of business:

                              Emergency Guardianship and Conservatorship Proceedings led
                              pursuant to O.C.G.A. §§29-4-14 and 29-5-14, et. seq.
                              Guardianship and Conservatorship Proceedings led pursuant to
                              O.C.G.A. §§29-4-1 and 29-5-1 where there are allegations of abuse or
                              neglect
                              Petitions for the appointment of a Temporary Medical Consent
                              Guardian
                              Orders to Apprehend (a/k/a 10-13 orders) pursuant to O.C.G.A. §§37-
                              3-41 and 37-7-41
                              Proceedings providing for the disposition of remains pursuant to
                              O.C.G.A. §31-21-7
                              Marriage License applications for weddings which will take place
                              during the pendency of the Judicial Emergency
                              Other legitimate emergency matters will be accepted on a case-by-
                              case basis

                       NON-ESSENTIAL MATTERS

                       The following matters are deemed non-essential and will not be accepted
                       during the pendency of the judicial emergency:

https://www.cherokeega.com/Probate-Court/                                                             3/4
                                                                                              Plaintiffs' Exhibit 10
4/11/2020                                     Probate Court 30-10
                      Case 1:20-cv-01624-SCJ Document       | CherokeeFiled
                                                                      County,04/26/20
                                                                             Georgia  Page 4 of 4
                       Weapons Carry Licenses

                       Weapons Carry License application WILL NOT be accepted during the
                       period covered by the judicial emergency. The emergency order extends
                       the period for renewal for any Weapons Carry License that expires during
                       this period of time.

                       Marriage License Applications

                       Except as provided above, marriage license applications will not be
                       accepted during the period covered by the judicial emergency.

                       All Other Civil Matters

                       All other walk-in civil lings, will not be accepted during the pendency of
                       the judicial emergency. However, the Court will continue to process any
                       matters which are mailed into the o ce.

                       Thank you in advance for your consideration,

                       Keith Wood, Probate Judge




                                                      WHERE METRO MEETS THE
                                                           MOUNTAINS

            Cherokee County, Georgia "Where Metro Meets the Mountains" | © Cherokee County Board of
                                                Commissioners

                         County Email | Privacy Statement | Terms and Conditions | ADA Compliance | Human Tra cking Notice




                                                           Select Language
                                                           Powered by        Translate




https://www.cherokeega.com/Probate-Court/                                                                                    4/4
